Citation Nr: 1048068	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  04-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity.

2.  Entitlement to service connection for residuals, leg scar.

3.  Entitlement to service connection for residuals, neck scar.

4.  Entitlement to service connection for chest/respiratory 
disability (claimed as pleuetic chest pain), to include as due to 
asbestos exposure.

5.  Entitlement to service connection for nerve damage to back of 
heel.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral wrist 
pain/carpal tunnel syndrome.

8.  Entitlement to service connection for right thumb strain.

9.  Entitlement to service connection for back disability.

10.  Entitlement to service connection for neck disability.

11.  Entitlement to service connection for headaches, on a direct 
basis and as a qualifying chronic disability under 38 C.F.R. § 
3.317 (2010).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2003 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
April 2003, a statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.  The Veteran 
testified at a RO hearing in September 2004, and at a Board 
hearing in January 2010; the transcripts are of record.

In August 2002, the Veteran submitted a claim of service 
connection for right index finger disability.  To date, 
such claim has not been adjudicated, and is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for 
chest/respiratory disability, back disability, neck (cervical 
spine) disability), heel disability, carpal tunnel syndrome, and 
headache disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's decreased visual acuity is due to refractive 
error and is not a disability for the purposes of entitlement to 
VA compensation benefits.

2.  Due to excision of cyst, the Veteran has residuals of scar, 
left thigh, and such scar had its onset in service.

3.  Due to excision of cyst, the Veteran has residuals of scar, 
neck, and such scar had its onset in service.  

4.  Tinnitus had its onset in service.

5.  Right thumb disability was not manifested during service and 
is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2010).

2.  Scar, left thigh, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Scar, neck, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Right thumb disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the claims of service connection for scar 
residuals, left leg and neck, and tinnitus, as will be discussed 
in more detail below, the Board has determined that service 
connection is warranted for such claimed disabilities.  
Therefore, any notice deficiency constitutes harmless error (see 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 
5103(a) notice provisions have been satisfied, and if the Veteran 
so chooses, he will have an opportunity to initiate the appellate 
process again should he disagree with the disability rating or 
effective date assigned to the awards.  Then, more detailed 
obligations arise, the requirements of which are set forth in 
sections 7105(c) and 5103A.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the vision loss and right thumb issues, in August 
2002, prior to the adjudication of the Veteran's claims, a VCAA 
letter was issued to the Veteran which notified him of what 
information and evidence is needed to substantiate his claims of 
service connection, as well as what information and evidence must 
be submitted by the claimant; and, what information and evidence 
will be obtained by VA.  In June 2010, another VCAA letter was 
issued to the Veteran which also notified him of what information 
and evidence is needed to substantiate his claims of service 
connection, as well as what information and evidence must be 
submitted by the claimant; what information and evidence will be 
obtained by VA; and, the evidence necessary to establish a 
disability rating and effective date.  Id.; but see VA O.G.C. 
Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In short, the Veteran has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of his claims and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA also has a duty to assist the Veteran pursuant to 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c).  The evidence of record 
contains a portion of the Veteran's service treatment and 
personnel records; post-service private and VA medical records; 
lay statements and testimony of the Veteran; a lay statement from 
his ex-wife; and, other documentary evidence submitted by the 
Veteran in support of his claims.  In February 2002 
correspondence, the National Personnel Records Center (NPRC) 
indicated that the Veteran's records were not retired to the 
Center.  In December 2002, a request for records was sent to 
Records Management Center (RMC), which was negative.  The Veteran 
has indicated that he does not have his service records in his 
possession.  In October 2005, the RO requested records from 
Tinker Air Force Base Hospital from August 1, 1994, to July 31, 
1995; no records were located.  In October 2007, the RO requested 
records from Tinker Air Force Base Hospital from August 1, 1995, 
to July 31, 1996; no records were located.  In March 2008, the RO 
requested records from Tinker Air Force Base Hospital from August 
1, 1996, to July 31, 1997; no records were located.  Due to the 
missing service treatment records, the Board recognizes its 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  It is further noted, 
however, that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these particular 
cases).  There is otherwise no indication that there are any 
outstanding treatment records.  The Board has determined that 
VA's duty to assist has been fulfilled in light of the negative 
responses, and further efforts to obtain such records would be 
futile.  38 C.F.R. § 3.159(c)(2).  

VA is required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).  
As will be discussed in complete detail below, the competent and 
credible evidence in this case does not establish a superimposed 
injury of the eye or a right thumb injury in service, nor a 
possible association between a current disability and service.  
Therefore, a VA opinion is not required with regard to these 
issues.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
vision loss and right thumb issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Visual acuity

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are developmental defects and not 
disease or injury within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 
11.07.  Thus, VA regulations specifically prohibit service 
connection for refractory errors of the eyes unless such defect 
was subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the defect 
was subject to a superimposed disease or injury).

The Veteran has claimed entitlement to service connection for 
decreased visual acuity.  Specifically, the Veteran asserts that 
he developed nearsightedness in service and was issued glasses.  
Service treatment records on file do reflect that the Veteran 
underwent optical treatment and was issued prescription glasses.  
The Veteran does not claim that he sustained a superimposed 
injury to the eyes in service; his claim stems solely from his 
claim of decreased acuity.  

In the present case, there is no medical evidence of disease or 
injury to the Veteran's eyes during service nor does the Veteran 
contend that he sustained a superimposed injury to the eyes 
during service.  While the medical evidence of record reflects 
that the Veteran's visual acuity may have decreased during 
service, there is no medical evidence of record to suggest any 
superimposed eye disability during active duty service.  
Therefore, the Veteran's claim of service connection for 
defective vision is based upon refractive error of the eyes.  
Thus, the Veteran's claim must be denied as a matter of law.  

Tinnitus

While the service treatment records on file do not reflect any 
specific complaints of ringing of the ears, a February 1995 
hearing conservation examination reflects that the Veteran 
checked the 'Don't Know' box with regard to whether he had 
'ringing in ears.'  The audiogram report contains a remark that 
the Veteran is routinely exposed to hazardous noise; thus, he was 
issued personal hearing protection.

A lay statement from his former spouse reflects that during 
service the Veteran would come home from work and complain that 
his ears were ringing.

A March 2003 VA treatment record reflects the Veteran's 
complaints of ringing in both ears on and off since 1988.  An 
August 2003 VA audiology evaluation reflects the Veteran's 
complaints of a 15 year history of constant bilateral tinnitus 
which varies in intensity but is always present.  Hearing aids 
were issued due to mild to moderate sensorineural hearing loss.

As the record reflects that the Veteran was routinely exposed to 
hazardous noise during service; his subjective complaints of 
tinnitus since 1988; his former spouse's recollection that the 
Veteran complained that his ears were ringing during service; 
and, affording the Veteran reasonable doubt, the Board concludes 
that service connection is warranted for tinnitus.  

Scar, left leg

Service treatment records reflect that in October 1992, the 
Veteran had a cyst removed from his left thigh and the wound was 
closed with one stitch.  In August 1994, the Veteran underwent 
treatment for complaints of swollen "cyst" on his left anterior 
thigh for the prior 2 to 3 days.  He denied an injury.  The 
assessment was abscessed sebaceous cyst, and sutures were 
applied.  Approximately a week later, sutures were removed.  

A VA medical record dated in August 2002 reflects that the 
Veteran reported an anterior thigh cyst for many years.  He 
reported that the cyst on the thigh had recurred and he was able 
to express material from time to time.  The examiner observed a 
1x1 centimeter cyst on left anterior thigh.  In May 2003, the 
Veteran sought VA emergency room treatment due to redness and 
purulent drainage of left thigh wound.  Redness and drainage 
decreased after given antibiotics and the thigh mass was removed.  

A July 2003 VA medical record reflects that the Veteran has a 
scar from cyst removal on his left thigh.  

The Veteran has specifically claimed entitlement to service 
connection for leg scar due to surgical removal of cyst.  As 
detailed, service treatment records reflect that a cyst was 
removed from the left thigh and the wound was closed with a 
suture.  Per the Veteran, the cyst recurred, and required removal 
again in May 2003.  The medical evidence reflects that he has a 
scar due to cyst removal.  Based on the documented in-service 
cyst removal requiring sutures, and the objective findings of a 
scar from cyst removal, the Board has determined that service 
connection is warranted for residuals, left leg scar.  

Scar, neck

Service treatment records reflect that in August 1994, the 
Veteran complained of a "lump" on his left posterior neck that 
fluctuates in size and is intermittently tender.  The assessment 
was sebaceous cysts, left posterior neck.  He had the cyst 
removed from his left posterior, neck and five sutures were 
applied and removed approximately a week later.  In July 1997, 
the Veteran sought evaluation for left post neck lesion.  The 
skin was incised with a blade and a sterile strip was applied.  

In May 2003, the Veteran underwent left neck cyst removal.  The 
cyst was described as being 1 x1 centimeters in size.  

The Veteran has specifically claimed entitlement to service 
connection for neck scar due to surgical removal of cyst.  As 
detailed, service treatment records reflect that a cyst was 
removed from his neck during service and five sutures were 
applied.  Per the Veteran, the cyst recurred, and required 
removal again in May 2003.  Based on the documented in-service 
cyst removal requiring sutures, the Board has determined that 
service connection is warranted for residuals, neck scar.  

Right thumb disability

In August 2002, the Veteran submitted his claim for compensation.  
He claimed entitlement to service connection for scar/loss of 
feeling/finger.  In a statement accompanying his application, he 
stated that he cut the tip of his right pointer finger off.  But 
with such claim, he also submitted private medical records which 
reflect that in August 2000 he sustained a right thumb sprain 
after a fall.  Such record does not reflect any report of a prior 
in-service injury.  

At the RO hearing, the Veteran stated that he "never talked 
about my sprained thumb" and stated that he was claiming  only 
loss of his finger when he cut the tip off of his finger.  Thus, 
he was claiming right index finger disability.  At the Board 
hearing, the Veteran was questioned regarding his claimed "right 
thumb disability;" however, he provided testimony regarding his 
claimed carpal tunnel syndrome, which is a separate and distinct 
disability and is discussed in the Remand below.

The Board notes that the service treatment records do reflect 
that in September 1995 the Veteran sustained a laceration to the 
right index finger due to cutting vegetables at home.  He 
sustained a 0.5 centimeter avulsion type laceration over the pad 
of the finger.  There was full range of motion.  Service 
treatment records, however, do not reflect any complaints or 
injury to the right thumb.

In light of the fact that service treatment records do not 
reflect any right thumb injury or disability; the Veteran's 
contemporaneous statements that he has not claimed right thumb 
injury or disability due to service; and, the medical evidence 
which reflects that he sustained a right thumb sprain after 
separation from service, the Board finds that service connection 
is not warranted for right thumb disability.


ORDER

Entitlement to service connection for decreased visual acuity is 
denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals, left leg scar, 
is granted.

Entitlement to service connection for residuals, neck scar, is 
granted.

Entitlement to service connection for right thumb disability is 
denied.




REMAND

Chest/respiratory disability (claimed as pleuetic chest pain)

At the Board hearing, the Veteran asserted that he has pleuetic 
chest pain due to asbestos exposure and to sprays, to include 
Halon, a fire suppressant.  Post-service medical records reflect 
that the Veteran has complained of shortness of breath, he has 
undergone pulmonary function testing, and a diagnosis of asthma 
was rendered in or about May 2002.  

In light of the Veteran's lay contentions and in light of the 
missing service treatment records, the Veteran should be afforded 
a VA examination to assess the nature and etiology of his claimed 
chest/respiratory disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).

Back disability

In a June 2010 statement, the Veteran asserted that he had 
undergone treatment pertaining to the back at the Los Angeles, 
California VA Medical Center (VAMC) in May 2010.  Updated VA 
treatment records should be associated with the claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran does not claim a specific back injury that was 
incurred in service, but complains that he has a back disability 
due to his in-service duties as a computer systems operator.  His 
duties included stacking paper, moving boxes, packing pallets, 
and putting pallets on planes.  He testified that he sought in-
service treatment in or about 1992 or 1993 at Patrick Air Force 
Base in Florida.  There is no indication that a specific request 
has been made for service treatment records from Patrick Air 
Force Base, thus the RO must attempt to obtain any records from 
the facility.  38 C.F.R. § 3.159(c)(2).

Post-service medical records reflect complaints of back pain; 
however, a November 2002 x-ray examination of the thoracic spine 
was unremarkable.

In August 2005, a private physician offered an opinion that the 
Veteran's thoracic and low back pain is due to his service; but 
did not provide a rationale.

In light of the Veteran's lay statements and testimony due to 
symptomatology experienced during service, the August 2005 
opinion, and the missing service treatment records, the Veteran 
should be afforded a VA examination to assess the nature and 
etiology of his claimed back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Neck disability

The Veteran asserts that he has "neck pain" due to the cyst 
removal; however, he has been unclear as to whether he is 
claiming a specific musculoskeletal disability .  Per this 
decision, service connection has been established for residuals 
of neck scar.

A February 1999 post-service private medical record reflects that 
the Veteran sustained a cervical strain.  

A November 2002 x-ray examination of the cervical spine reflects 
an impression of posterior C5 C6 disc is slightly narrowed.  

In light of the diagnosis of a cervical spine disability and due 
to the missing service treatment records, the Veteran should be 
afforded a VA examination to assess the nature and etiology of 
any cervical spine disability.  Id.



Heel disability

The Veteran asserts that he has a loss of sensation in the back 
of heel due to wearing boots during basic training and technical 
school.  In light of the missing service treatment records, the 
Veteran should be afforded a VA examination to assess the nature 
and etiology of any heel pain.  Id.

Carpal tunnel syndrome

Service personnel records reflect that the Veteran's MOS was as a 
computer systems operator.  The Veteran testified that he typed 
for his 10 years of service, approximately 8 to 12 hours per day.  
He denied the use of ergonomics.  Post-service medical records 
reflect a diagnosis of carpal tunnel syndrome in or about 2003, 
but the Veteran indicated that he suffered from symptoms for the 
prior year.  

In August 2005, a private physician offered an opinion that his 
carpal tunnel syndrome was due to the Veteran's military service; 
but did not provide a rationale.

In light of the Veteran's duties during his period of service and 
the current diagnosis, in light of the private opinion, and due 
to the missing service treatment records, the Veteran should be 
afforded a VA examination to assess the nature and etiology of 
his carpal tunnel syndrome.  Id.

Headaches

At the Board hearing, the Veteran testified that he sought 
treatment for headaches in service, although he denied undergoing 
any neurological testing.  

The Veteran is also claiming entitlement to service connection 
for disabilities manifested by headaches as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  38 C.F.R. § 3.317 lists 
headache as a qualifying chronic disability for which service 
connection may be appropriate under that regulation.

The Veteran had service in Southwest Asia from November 21, 1995, 
to February 22, 1996, and is in receipt of the Southwest Asia 
Service Medal with 1 device.

In light of the Veteran's lay statements, his service in 
Southwest Asia, and missing service treatment records, the 
Veteran should be afforded a VA examination to assess the nature 
and etiology of his claimed headaches.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service clinical 
records from Patrick Air Force Base for the 
January 1, 1992, to December 31, 1993.  The RO 
must attempt to secure such records from such 
facility unless a Federal department or agency 
advises VA that the requested records do not 
exist or that the custodian does not have them.  
If such efforts prove unsuccessful, documentation 
to that effect should be added to the claims 
folder.  All written correspondence sent and 
received should be incorporated into the claims 
folder.  If the requested information is 
unavailable, the Veteran should be apprised of 
such and given the opportunity to submit the 
requested information.

2.  Updated treatment records from the Los 
Angeles VAMC for the period September 9, 2009, to 
the present should be associated with the claims 
folder.  If any such efforts prove unsuccessful, 
documentation to that effect should be added to 
the claims folder.

3.  AFTER completion of the above, schedule the 
Veteran for a VA examination with a physician 
with appropriate expertise to determine the 
nature and etiology of his claimed 
chest/respiratory disability.  The claims folder 
should be made available to and reviewed by the 
examiner.  Any medically indicated tests should 
be accomplished, and all test and clinical 
findings should be clearly reported.  After 
reviewing the claims file and examining the 
Veteran, the examiner should opine as to the 
following:

a)  Please identify all disabilities associated 
with the chest/respiratory system, to include 
whether he has a chronic disability manifested by 
pleuetic chest pain;

b)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any disability 
of the chest/respiratory system had its clinical 
onset during the Veteran's period of service or 
is otherwise related to his period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, service personnel 
records, post-service medical evidence, and lay 
statements and testimony of the Veteran.

4.  AFTER completion of the above, schedule the 
Veteran for a VA examination with a physician 
with appropriate expertise to determine the 
nature and etiology of his claimed back and neck 
disabilities.  The claims folder should be made 
available to and reviewed by the examiner.  Any 
medically indicated tests should be accomplished, 
and all test and clinical findings should be 
clearly reported.  After reviewing the claims 
file and examining the Veteran, the examiner 
should opine as to the following:

a)  Please identify all disabilities associated 
with the thoracic/lumbar spine;

b)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any disability 
of the thoracic/lumbar spine had its clinical 
onset during the Veteran's period of service or 
is otherwise related to his period of service;

c)  Please identify all disabilities associated 
with the cervical spine;

d)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any disability 
of the cervical spine had its clinical onset 
during the Veteran's period of service or is 
otherwise related to his period of service;

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, service personnel 
records, post-service medical evidence, and lay 
statements and testimony of the Veteran.

5.  AFTER completion of the above, schedule the 
Veteran for a VA examination with a physician 
with appropriate expertise to determine the 
nature and etiology of his claimed heel 
disability.  The claims folder should be made 
available to and reviewed by the examiner.  Any 
medically indicated tests should be accomplished, 
and all test and clinical findings should be 
clearly reported.  After reviewing the claims 
file and examining the Veteran, the examiner 
should opine as to the following:

a)  Please identify all disabilities associated 
with the heels;

b)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any disability 
of the heel had its clinical onset during the 
Veteran's period of service or is otherwise 
related to his period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, service personnel 
records, post-service medical evidence, and lay 
statements and testimony of the Veteran.

6.  AFTER completion of the above, schedule the 
Veteran for a VA examination with a physician 
with appropriate expertise to determine the 
nature and etiology of his claimed carpal tunnel 
syndrome.  The claims folder should be made 
available to and reviewed by the examiner.  Any 
medically indicated tests should be accomplished, 
and all test and clinical findings should be 
clearly reported.  After reviewing the claims 
file and examining the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that carpal tunnel syndrome had its 
clinical onset during the Veteran's period of 
service or is otherwise related to his period of 
service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, service personnel 
records, post-service medical evidence, and lay 
statements and testimony of the Veteran.

7.  AFTER completion of the above, schedule the 
Veteran for a VA examination with a physician 
with appropriate expertise to determine the 
nature and etiology of his claimed headaches.  
The claims folder should be made available to and 
reviewed by the examiner.  Any medically 
indicated tests should be accomplished, and all 
test and clinical findings should be clearly 
reported.  After reviewing the claims file and 
examining the Veteran, the examiner should opine 
as to whether the Veteran has a chronic 
disability manifested by headaches, and whether 
it is at least as likely as not (a 50% or higher 
degree of probability) that any  such disability 
had its clinical onset during the Veteran's 
period of service or is otherwise related to his 
period of service.  Also, please state whether 
the Veteran's headaches are medically 
unexplained.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, service personnel 
records, post-service medical evidence, and lay 
statements and testimony of the Veteran.

8.  After completion of the above, review the 
expanded record and readjudicate the issues of 
entitlement to service connection for 
chest/respiratory disability, back disability, 
neck (cervical spine) disability, heel 
disability, carpal tunnel syndrome, and headache 
disability, to include under § 3.317.  If any of 
the benefits sought are not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.

No action is required of the Veteran until he is notified; 
however, the Veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


